Citation Nr: 0717729	
Decision Date: 06/13/07    Archive Date: 06/26/07

DOCKET NO.  06-15 476	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Cleveland, Ohio


THE ISSUE

Entitlement to an increased rating for bronchiectasis, left 
upper and lower lobe, currently evaluated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Lawrence W. Klute, Associate Counsel

INTRODUCTION

The veteran served on active duty from November 1965 to July 
1967.

This matter comes to the Board of Veteran's Appeals (Board) 
on appeal from a November 2005 decision by the RO.

The veteran testified at a video conference hearing held 
during May 2007 at the RO before the undersigned Board member 
sitting in Washing, D.C.


FINDING OF FACT

The veteran's service-connected bronchiectasis has resolved.  
His current respiratory symptoms are related to chronic 
obstructive pulmonary disease (COPD) due to a 30 year history 
of smoking.
 
CONCLUSION OF LAW

The criteria for an increased rating for bronchiectasis, left 
upper and lower lobe, currently rated as 30 percent 
disabling, have not been met.  38 U.S.C.A. §§ 1155, 5103A, 
5107 (West 2002 & Supp. 2006); 38 C.F.R. § 4.97, Diagnostic 
Code 6601 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

 I.  Preliminary Matters

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2005)).  The VCAA imposes obligations on VA in terms of its 
duty to notify and assist claimants.

A.  The Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2006); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his possession that pertains to the claim in 
accordance with 38 C.F.R. § 3.159(b)(1).  Pelegrini v. 
Principi, 18 Vet. App. 112, 121 (2004).

The United States Court of Appeals for Veterans Claims 
(Court) has held that the VCAA notice requirements apply 
generally to all five elements of a service connection claim; 
namely, (1) veteran status, (2) existence of a disability, 
(3) a connection between the veteran's service and the 
disability, (4) degree of disability, and (5) effective date 
of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  Ordinarily, notice with respect to each of 
these elements must be provided to the claimant prior to the 
initial unfavorable decision by the agency of original 
jurisdiction.  Id.  

In connection with the veteran's claim for increased rating, 
a VCAA notice letter was sent in April 2005, prior to the 
RO's November 2005 decision.  That letter informed the 
veteran of the evidence necessary to establish an increased 
rating.  He was notified of his and VA's respective duties 
for obtaining evidence.  He was asked to send information 
describing additional evidence for VA to obtain, or he could 
obtain and send the information himself.  In a March 2006 
letter to the veteran, the RO additionally informed him of 
the criteria for establishing a rating and an effective date 
in connection with his appeal. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims held, in part, 
that VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
ordinarily be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits.  Here, as 
noted above, as concerns the veteran's claim for increased 
rating, some of the required notice was not provided to the 
veteran until after the RO entered its November 2005 decision 
on his claim. 
 
Nevertheless, the Board finds that any defect with respect to 
the timing of the notices in this case has been corrected.  
As noted above, the veteran has now been provided with 
notices that are in compliance with the content requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The 
veteran has been afforded ample opportunity to respond to the 
notice, to submit evidence and argument, and to otherwise 
participate effectively in the processing of this appeal.  As 
the purpose of the notice requirement has been satisfied, no 
further corrective action is necessary.  

B.  The Duty to Assist
 
The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2006).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in Federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on a claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2006).

In the present case, the Board finds that the duty to assist 
has been fulfilled.  The veteran's service medical records 
have been obtained, as have the records of his VA treatment.  
He was afforded a VA examination relating to his claim of 
increased rating for bronchiectasis during July 2005.  The 
veteran has not identified and/or provided releases for any 
other relevant evidence that exists and can be procured.  
Therefore, no further development action is warranted.


II.  The Merits of the Veteran's Claim

The veteran has been service-connected for bronchiectasis, 
left upper and lower lobes since 1968, and with a 30 percent 
evaluation since 1969.  He contends that, after he was 
injured during January 2005 in an accident with a truck he 
was driving, his bronchiectasis has worsened so as to entitle 
him to an increased rating. 

Bronchiectasis is evaluated under Diagnostic Code 6601.  38 
C.F.R. § 4.97, Diagnostic Code 6601 (2006).  A 10 percent 
evaluation is warranted for bronchiectasis with intermittent 
productive cough with acute infection requiring a course of 
antibiotics at least twice a year.  A 30 percent evaluation 
is warranted for incapacitating episodes of infection of two 
to four weeks total duration per year, or for daily 
productive cough with sputum that is at times purulent or 
blood-tinged and that requires prolonged (lasting four to six 
weeks) antibiotic usage more than twice a year.  A 60 percent 
rating is warranted for incapacitating episodes of infection 
of four to six weeks total duration per year, or near 
constant findings of cough with purulent sputum associated 
with anorexia, weight loss, and frank hemoptysis and 
requiring antibiotic usage almost continuously.  A 100 
percent evaluation is warranted for incapacitating episodes 
of infection of at least six weeks total duration per year.  
Id.  An incapacitating episode is one that requires bed rest 
and treatment by a physician.  Id.

After a review of the record, the Board finds that the 
evidence most closely warrants the current 30 percent 
evaluation under Diagnostic Code 6601 for the veteran's 
service-connected bronchiectasis.  In fact, the evidence 
shows that the veteran's service-connected bronchiectasis has 
resolved at the current time.  However, inasmuch as the 
veteran has been continuously rated at or above any 
evaluation for 20 or more years, his 30 percent rating cannot 
be reduced unless there is a showing of fraud.  

At a March 2005 treatment report from the Cleveland VAMC, 
Wade Park Clinic, the veteran reported that he was injured in 
a January 2005 accident when the 18 wheeler truck he was 
driving overturned.  He suffered broken left ribs, a sprained 
left shoulder, and a left wrist injury.  He was also 
diagnosed in January 2005 with pneumonia after the accident.  
He complained of sharp pain in the substernal and lower 
chest, shortness of breath, and dizziness/lightheadedness.  A 
chest x-ray was within normal limits showing resolution of 
the left pleural effusion (no bronchiectasis), and no 
infiltrate. 

An April 2005 VA pulmonary consultation note shows that the 
veteran complained of shortness of breath on exertion or with 
a cough.  He had pain on the left side since a rib fracture 
in January 2005 when he rolled his semi truck.  He reported 
that his shortness of breath had been stable and comfortable 
from the 1970s until the time of the accident.  Since the 
accident he had experienced increasing shortness of breath 
and pain in the chest.  The examiner noted that the veteran's 
lungs were clear to auscultation and percussion.  Pulmonary 
function tests from February 2005 suggested hyperactive 
airways disease.  April 2005 x-ray studies of the veteran's 
chest showed that the lungs were clear, and costophrenic 
angles were sharp.  The examiner's impression was that the 
veteran had a history of bronchiectasis not requiring chronic 
antibiotic therapy.  The pulmonary function tests were 
consistent with moderate obstruction.  From a lung standpoint 
the veteran had no signs and symptoms of pathophysiology 
contributing to his symptoms.   

The veteran was provided with a VA examination in connection 
with his claim for increase during July 2005.  The veteran 
reported that he had cough and sputum (about 2 cups per day) 
with occasional specks of blood.  He complained of dyspnea on 
exertion with stairs, which was partially related to rib pain 
since his January 2005 accident.  He is short of breath when 
he walks up stairs, or when he walks to his car, and has to 
stop for a rest after minimal exertion.  He reported the 
diagnosis of pneumonia in January 2005, and the examiner 
noted that the last time the veteran had been admitted for 
pneumonia was in the 1970s at the VA Wade Park Clinic.  The 
veteran also reported that he had smoked 1/2 pack of cigarettes 
per day for about 30 years until he stopped smoking about 7 
years ago.  The examiner noted that pulmonary function tests 
conducted in connection with the examination showed mild 
obstruction, gas trapping, and hyperinflation, similar to 
findings made in February 2004.  She noted that the March 
2005 chest x-ray showed no evidence of bronchiectasis.

In a July 2005 addendum report, after a high resolution 
computed tomography scan (CT scan) of the veteran's chest was 
performed, the examiner noted that the CT scan showed no 
evidence of bronchiectasis, and nodular densities (on the 
right upper lobe as well) that may be scarring, with a 
follow-up indicated (for confirmation that they were not 
developing nodules).  The examiner also noted that the 
pulmonary function tests were consistent with chronic 
obstructive pulmonary disease (COPD).  The examiner opined 
that: (1) it is not as likely as not that the veteran has 
bronchiectasis; (2) it is not as likely as not that the 
veteran's current respiratory symptoms are secondary to 
bronchiectasis; and (3) it is at least as likely as not that 
his current respiratory symptoms are related to COPD and a 
long history of smoking, now in remission.  

A follow-up CT scan of the veteran's chest with contrast was 
conducted during November 2005.  The radiologist's impression 
was that there was no bronchiectasis.   Subcentimeter nodular 
densities in the upper lobes were most likely scarring.  
However, developing nodules could not be entirely excluded.

At a September 2005 VA cardiology consultation, the veteran 
reported that he had shortness of breath and chest pain with 
exertion.  He stated that he could not walk across the street 
or from the parking garage to the hospital without stopping 
multiple times for shortness of breath and pain.  He 
described the chest pain as pressure type pain that radiates 
to the left side and up to the shoulder.  He rated the pain a 
4 to 5 on a scale of 10, and said it was only relieved with 
rest.  The examiner's assessment was that the veteran, with a 
history of hypertension and obesity, had typical angina.  The 
record further shows that in October 2005, the veteran 
underwent a left heart catheterization procedure resulting in 
a diagnosis of angiographically normal coronaries.   

A March 2006 VA outpatient treatment report by the veteran's 
primary care doctor showed that the veteran's primary 
complaints related to neck pain and left arm numbness related 
to his January 2005 truck accident.  He denied any more chest 
pain, but he reported that he gets lung pain with coughing.  
He attempted to tie this to the January 2005 accident.  He 
felt that he experienced more dyspnea on exertion since the 
January 2005 left lobe pneumonia episode.  Examination of the 
veteran's chest and lungs showed they were clear to 
auscultation.  Referring to the November 2005 follow-up CT 
scan of the veteran's chest, the doctor noted redemonstration 
of areas of scarring in the right lung with no focal mass 
lesion identified in either lung.  A history of hypertension 
and atypical angina was noted.           

At the May 2007 video hearing, the veteran testified that he 
has a problem with shortness of breath every day, just 
getting out of bed, taking a shower, if he walks up steps to 
go to his daughter's house, he has to sit down as though he 
has been pounded.  If he walks a block and a half he has to 
stop two to three times to take a quiet breath.  He 
experiences shortness of breath on a constant daily basis, 
some days are better, and some days are worse.  He has coughs 
that produce sputum about 15 times per day.  Sometimes the 
sputum coughs up with 2 to 3 deep coughs, and sometimes it 
takes 10 to 15 coughs to produce the sputum.  He also 
testified that he takes several medications, including 
albuterol, for his respiratory condition.  The veteran also 
noted that the July 2005 CT scan showed scarring on his right 
upper lobe, which he thought was related to his left lobe 
bronchiectasis, but he has not been given any definite 
diagnosis from his VA doctor.  The veteran testified that he 
had been prescribed antibiotics for his lung disorder several 
times over the last 15 to 20 years, but not within the last 
year.  He had not been hospitalized for his lung disorder in 
the past year.  The veteran said that he felt incapacitated 
every day because he has to sit down and cough.  He has no 
breathing machine at home.  Socially he does not go out much, 
only to visit his daughter and to go to the doctor.  He 
doesn't do much housework, and cannot pick up laundry 
baskets.  His daughter does his laundry.  Sometimes the 
sputum he coughs up has dark spots of dried blood.  He lives 
by himself in a motel room, and he has never had to call 
anyone to assist him in getting out of bed.  He sees his VA 
doctor every six months unless he feels a need for 
medications and first aid when he feels congested.   

Based on the foregoing, the Board concludes that the veteran 
does not currently have bronchiectasis.  A March 2005 x-ray 
showed no evidence of bronchiectasis.  CT scans with contrast 
in July and November 2005 showed no evidence of 
bronchiectasis.  Nodular densities in the upper lobes were 
mostly likely scarring which bears monitoring to ensure they 
are not developing nodules.  The VA examiner in July 2005 
opined that the veteran's current respiratory symptoms were 
at least as likely as not related to COPD and a long history 
of smoking.  Additionally, while the veteran testified that 
he experiences serious respiratory symptoms, he had not had 
any incapacitating episodes of infection of two to four weeks 
(one that requires bed rest and treatment by a physician), 
nor any prolonged antibiotic usage (lasting four to six 
weeks), within the past year.  The veteran testified that he 
had been prescribed antibiotics for his lung disorder several 
times over the last 15 to 20 years, but not within the last 
year.  He had not been hospitalized for his lung disorder in 
the past year.  He also reported to a VA doctor in April 2005 
that his shortness of breath had been stable and comfortable 
from the 1970s until the time of the January 2005 accident.  
It also appears that the veteran, who has a history of 
obesity, hypertension, and smoking, had chest pains related 
to atypical angina and/or left ribs that were broken in the 
January 2005 accident.  

In reaching this decision, the Board considered the doctrine 
of reasonable doubt. However, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

III. Extraschedular Consideration

To accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the RO is authorized to 
refer a case to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service for 
assignment of an extraschedular evaluation commensurate with 
the average earning capacity impairment due exclusively to 
the service-connected disability.  38 C.F.R. § 3.321(b)(1) 
(2006).  The criterion for such an award is a finding that 
the case presents an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical application of regular schedular 
standards.





	(CONTINUED ON NEXT PAGE)

The Board has considered whether the veteran's claim should 
be referred for consideration of an extraschedular 
evaluation, and has concluded that no such referral is 
warranted.  The record does not show that he has been 
hospitalized for his condition, and there is nothing in the 
record to suggest that his disability picture is so 
exceptional or unusual as to render impractical the 
application of the regular schedular standards.


ORDER

Entitlement to an increased rating for service-connected 
bronchiectasis is denied.




____________________________________________
FRANK J. FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


